Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  130917(80)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  RANDALL L. ROSS,
           Plaintiff-Appellee,
                                                                   SC: 130917
  v                                                                COA: 262167
                                                                   Macomb CC: 2004-001913-CK
  AUTO CLUB GROUP,
             Defendant-Appellant.
  _______________________________


       On order of the Chief Justice, the motion by defendant-appellant for extension to
  November 28, 2007 of the time for filing their reply brief is considered and it is
  GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2007                   _________________________________________
                                                                              Clerk